TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-21-00108-CV



                        Luminant Energy Company LLC, Appellant

                                              v.

                        Public Utility Commission of Texas, Appellee


       ON DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS
                             PROJECT NO. 51812



                           MEMORANDUM OPINION


              Appellant Luminant Energy Company, LLC; along with appellant-intervenors

Exelon Generation Company, LLC; Constellation NewEnergy, Inc.; RWE Renewables Americas

LLC; DGSP2, LLC; and Distributed Generations Solutions, LLC, have jointly filed an

unopposed motion to dismiss this cause pursuant to the terms of a Rule 11 agreement. The

remaining parties are not opposed to the motion. We grant the motion and dismiss the appeal.

See Tex. R. App. P. 42(a)(1).



                                           __________________________________________
                                           Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: June 3, 2022